Citation Nr: 0118084	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for claimed bilateral pes 
planus with subjective numbness of the toes and pain.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from September 1966 to April 
1969 and from August 1978 to January 1998.  

This included service in Southwest Asia from December 20, 
1990, to May 10, 1991 in support of Operation Desert 
Shield/Storm.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the RO.  

In response to the veteran's assertions, in May 2000 the RO 
issue a rating decision that denied his claim of service 
connection for bilateral foot pain, not associated with flat 
feet, on the basis that it was not well grounded.  Thus, it 
appears that the veteran is seeking service connection for 
his painful feet, whatever the etiology.  

Accordingly, the Board has recharacterized the issues as 
stated on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence necessary for favorable disposition 
of the claim of service connection for pes planus has been 
obtained.  

2.  The medical evidence of record does serve to demonstrate 
that bilateral pes planus unequivocally existed prior to the 
veteran's period of active service.  

3.  The veteran's currently demonstrated disability 
manifested by symptomatic bilateral pes planus with 
subjective numbness of the toes and pain is shown to be the 
result of a disease process that likely underwent an increase 
in severity beyond natural progress during his extensive 
period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by bilateral pes planus 
with subjective numbness of the toes and pain is due to 
disease or injury that was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2097-98 (2000);  38 C.F.R. §§ 3.303, 
3.304(b) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the veteran's service medical records 
(SMRs) reflects that he underwent a pre-induction examination 
in July 1966.  A photocopy of the report notes "pes planus, 
asymptomatic, moderate"; however, the service medical 
records reflect no complaint of any foot problem during the 
veteran's first period of active duty.  

In April 1969, when examined, the veteran checked "no" to 
any foot trouble.  His separation examination report was 
completely negative with respect to the feet.  

With respect to the much longer second period of active 
service, a review of the SMRs reflects that, in August 1978, 
an enlistment examiner noted some pes planus that was not 
considered disabling.  During the following years, some 
examiners recorded pes planus and others recorded normal 
feet.  For example, in a July 1981 examination report, very 
mild pes planus was noted.  

In an October 1982 periodic examination report, it was 
reported that normal feet had been found.  In March 1983, the 
veteran reported having had 3 to 4 months of numbness in the 
right foot, and a podiatrist determined that the veteran had 
neuritis.  

In a September 1987 examination report, normal feet were 
again found.  In an August 1991 examination report, normal 
feet were found.  A December 1992 periodic examination report 
likewise reflects normal feet and at that time the veteran 
checked "no" to any history of foot trouble.  

In July 1995, the veteran reported having sharp pain in the 
left foot with slight numbness.  The report noted increased 
pain at rest that had no relation to weight bearing.  There 
was normal range of motion with no edema or deformity or 
calcaneal pain.  X-ray studies were negative.  The examiner 
noted that the pain was not due to direct trauma or due to 
exercise or overuse.  Metatarsalgia was also doubted.  The 
report noted that wide shoes were issued.  

According to a July 1997 separation examination report, the 
examiner checked "normal" in the space for clinical 
evaluation of the feet.  However, a short time later in 
August 1997, the veteran checked "yes" to foot trouble and 
reported having flat feet with sharp pains and burning on the 
tops of the feet and fungus under both big toenails.  He 
noted that he had been exposed to oil smoke in Kuwait.  

Since separation in January 1998, the veteran has undergone 
two VA compensation and pension examinations.  The first, a 
March 1998 general medical examination reflects that the 
veteran said that he was told that he had flat feet during 
his retirement examination in 1997.  The VA examiner then 
noted that the veteran had pes planus, that he walked with a 
slight limp on the left leg, and that he had a toenail fungus 
infection, bilaterally, and between the great and second toe 
on the left.  

In March 1999, the veteran reported that he had intended that 
his initial application for VA benefits include a claim for 
flat feet and pain in the left foot.  He reported that the 
March 1998 VA examiner had not addressed his feet and that 
his foot pain had grown worse and become continuous.  He 
reported having foot numbness and sensations similar to 
electric shock.  

According to an April 1999 VA examination report, the veteran 
reported having pain in the left foot that was especially 
great and numbness of the toes.  The examiner noted that the 
veteran did not wear corrective shoes or inserts and had not 
had any foot surgery.  The examiner felt that the veteran had 
moderate pes planus, fungus and maceration of the feet, 
positive pulses in the feet and decreased sensation of the 
toes.  The diagnosis included that of pes planus with 
subjective numbness of the toes and pain.  

In his November 1999 Notice of Disagreement, the veteran 
stated that he did not want service connection for flat feet, 
but for pain and discomfort that radiated through the top of 
his feet to his toes.  He stated that he went through 17 
years of service before having any pain or trouble with his 
feet.  He then stated that, while in Germany in 1989, his 
feet got cold to the point of numbness a few times and hurt 
while he walked.  

The veteran also stated that the first pain occurred while at 
Aberdeen Proving Ground, Maryland, after he returned from 
Germany, and that X-ray studies were taken at that time.  
Later, he was assigned to Korea where he complained of foot 
pain, was given pain medication, and was put on a physical 
profile. This numbness recurred in Korea in 1995 and it 
became difficult to walk.  

The veteran added that the numbness occurred at least once 
per month and lasted two to three days.  He stated that he 
never received any arch supports while on active duty.  He 
reported that he had received VA podiatry care since active 
service and that the pain had continued, making it difficult 
to work.  

Outpatient treatment reports from a VA Medical Center reflect 
foot treatment at various times during 1999.  An April 1999 
X-ray study showed bilateral pes planus.  

A May 1999 VA report notes painful feet with pain progressing 
up the foot and leg; onset four years ago with episodes of 
exacerbation.  The assessments were those of pedal pulses 
2/4; neuroma/neuritis; heel pain due to pronated feet; and 
tinea pedis.  

A June 1999 VA report noted that the veteran had forefoot 
pain, bilaterally, which was worse at night while sitting in 
his recliner.  The examiner noted having flat feet but no 
erythema or edema.  There was minimal rubor.  Tinel's test 
was positive on the left over metatarsal space 1-2.  There 
was no plantar fascia tenderness or heel spurs or apparent 
neurological deficit.  

The assessment was that of positive Tinel's sign over the 
dorsum of the left 1-2 metatarsal space with shooting pains 
in the evening while at rest.  The veteran was begun on a 
course of electronic and ultrasound therapy and a stretching 
routine for the gastrocs, soleus, and hamstrings.  Nine days 
later, the veteran reported that "[his] feet [did not] hurt 
in the recliner anymore."

A July 1999 report noted that the veteran was feeling much 
better after getting orthotics but that he had left foot 2nd 
and 3rd metatarsal discomfort.  The assessment appears to be 
that of neuritis.  

In a May 2000 Substantive Appeal, the veteran reported that 
he did not know what caused his foot pain, but it definitely 
began during active service.  





II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's service medical records were obtained, 
and VA examinations have been conducted.  All the evidence 
necessary for favorable disposition of the appeal has been 
obtained and considered by the Board.  The veteran is not 
shown to have requested a hearing.  

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  

The veteran is presumed to be in sound physical and mental 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  

The medical evidence quite clearly reflects that the veteran 
had non-disabling pes planus prior to the first period of 
active service.  A notation of pes planus was also made prior 
to the veteran's second entry onto active duty in 1978.  
While most reports and X-ray studies up to and including 
those taken in July 1995 were negative for pes planus, the 
later medical evidence of record serves to establish in this 
regard that the veteran did develop symptomatic bilateral pes 
planus during active service.  

The initial VA examination shortly after service found that 
he had moderate pes planus.  The examiner also noted that he 
had developed subjective numbness of the toes and pain of the 
feet.  The medical evidence in the Board's opinion shows that 
the pre-existing pes planus underwent an increase in severity 
beyond natural progression during service.  

Accordingly, service connection for the currently 
demonstrated disability manifested by bilateral pes planus 
with subjective numbness of the toes and pain by way of 
aggravation is warranted.  



ORDER

Entitlement to service connection for bilateral pes planus 
with subjective numbness of the toes and pain is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

